By the Court,

Paine, J.
This is an appeal from an order denying a motion to set aside a sale reported by the sheriff, and to confirm a sale which, it was claimed, the sheriff had previously made to another party. The motion was denied by the court below, for the reason that the notice did not sufficiently specify the grounds of the motion, with leave however to renew it on payment of five dollars costs. The motion to set aside the sale was made “ because the sale and deed to Hayes were irregular,” but without specifying in what the irregularity consisted. Rule 22 of the Circuit Court Rules in force at the time, provided that when a motion was made for irregularity, “ the notice or order shall *586specify tRe irregularity complained of.” TRe notice in tRis case made no attempt to comply witR tRis requirement, and tRe court Relow was clearly rigRt in denying it upon tRat ground.
TRe order is affirmed, witR costs.